Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141696                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 141696
                                                                    COA: 296421
                                                                    Wayne CC: 90-013736-FC
  VICTOR LAMAR WATERFORD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 14, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2011                      _________________________________________
           y0321                                                               Clerk